Name: Commission Regulation (EEC) No 2375/91 of 5 August 1991 amending for the thirteenth time Regulation (EEC) No 646/86 fixing the export refunds on wine
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural activity
 Date Published: nan

 6. 8 . 91 Official Journal of the European Communities No L 217/15 COMMISSION REGULATION (EEC) No 2375/91 of 5 August 1991 amending for the thirteenth time Regulation (EEC) No 646/86 fixing the export refunds on wine THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 56 (4) thereof, Whereas Commission Regulation (EEC) No 646/86 (3), as last amended by Regulation (EEC) No 2101 /91 (4), fixed the export refunds on wine ; whereas account should be taken of the special trend in prices on the Spanish market for wine sector products following the application of the rules on the alignment and compensation of prices provided for in the Act of Accession ; whereas the Regulation in question should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 646/86 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission O OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 163, 26. 6. 1991 , p. 6. 0 OJ No L 60, 1 . 3 . 1986, p. 46. (4 OJ No L 195, 18 . 7. 1991 , p. 25. No L 217/16 Official Journal of the European Communities 6. 8 . 91 ANNEX Product code Forexport to (') Refund amount applicable in the Community without Spain Refund amount applicable in Spain I in ecus/% vol/hl (2) 2009 60 11 100 01 ; 02 ; 09 1,30 1,14 2009 60 19 100 01 ; 02 ; 09 1,30 1,14 2009 60 51 100 01 ; 02 ; 09 1,30 1,14 2009 60 71 100 01 ; 02 ; 09 1,30 1,14 in ecus/hi 2204 21 25 110 02 ; 09 5,50  in ecus/% vol/hl (3) 2204 21 25 130 02 ; 09 0,80 2204 21 25 190 02 1,80 1,60 09 1,65 1,45 in ecus/hi 2204 21 25 910 02 ; 09 5,50  in ecus/% vol/hl (3) 2204 21 29 130 02 ; 09 0,80 2204 21 29 190 02 1,80 1,67 09 1,65 1,52 in ecus/hi 2204 21 35 110 02 ; 09 5,50  in ecus/% vol/hl (3) 2204 21 35 130 02 ; 09 0,80  2204 21 35 190 02 1,80 1,60 09 1,65 1,45 2204 21 39 130 02 ; 09 0,80  2204 21 39 190 02 1,80 1,67 09 1,65 1,52 in ecus/hl 2204 21 49 910 02 ; 09 17,25  2204 21 59 910 02 ; 09 17,25  2204 29 25 110 02 ; 09 5,50  in ecus/% vol/hl (3) 2204 29 25 130 02 ; 09 0,80  2204 29 25 190 02 1,80 1,60 09 1,65 1,45 6. 8 . 91 Official Journal of the European Communities No L 217/ 17 Product code For export to (') Refund amount applicable in the Community without Spain Refund amount applicable in Spain in ecus/hi 2204 29 25 910 02 ; 09 5,50  in ecus/% vol/hl (3) 2204 29 29 130 02 ; 09 0,80 2204 29 29 190 02 1,80 1,67 09 1,65 1,52 in ecus/hi 2204 29 35 110 02 ; 09 5,50  in ecu/% vol/hl (') 2204 29 35130 02 ; 03 0,80 _ 2204 29 35 190 02 1,80 1,60 09 1,65 1,45 2204 29 39 130 02 0,80  2204 29 39 190 02 1,80 1,67 09 1,65 1,52 l in ecus/hi 2204 29 49 910 02 ; 09 17,25 . 2204 29 59 910 02 ; 09 17,25  in ecus/% vol/hl (3) 2204 30 91 100 01 ; 02 ; 09 1,30 1,14 2204 30 99 100 01 ; 02 ; 09 1,30 1,14 (') The destinations are as follows : 01 Venezuela ; 02 All countries of the African continent with the exception of those explicitly excluded under 09 ; 09 All other destinations with the exception of the following third countries :  all countries of the American continent within the meaning of Commission Regulation (EEC) No 3639/86, as extended by Regulation (EEC) No 634/89 (OJ No L 70, 14. 3 . 1989, p. 17),  South Africa,  Algeria,  Australia,  Austria,  Cyprus,  Israel,  Morocco,  Switzerland,  Tunisia,  Turkey,  Yugoslavia (from 1 September 1992). (2) Potential alcoholic strength by volume as defined in Annex II to Regulation (EEC) No 822/87. (3) Total alcoholic strength by volume as defined in Annex II to Regulation (EEC) No 822/87. NB : The product codes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as amended by Regulation (EEC) No 3399/90 (OJ No L 331 , 29. 11 . 1990, p. 1 ).